Citation Nr: 0711835	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for cause of the 
veteran's death.

2. Entitlement to aid and attendance (A&A) benefits as the 
veteran's surviving spouse.

3. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318. 


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from September 1941 to April 1942 
and from July 1945 to February 1946.  He died in January 
1995.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 letter and April and 
June 2005 rating decisions of the Manila RO.

As a grant of service connection for cause of the veteran's 
death would have bearing on the appellant's claim seeking aid 
and attendance benefits, these issues are inextricably 
intertwined.  Consequently, consideration of the claim for 
aid and attendance benefits must be deferred pending a final 
decision on the claim seeking service connection for cause of 
the veteran's death.

The matters of entitlement to service connection for cause of 
the veteran's death on de novo review and the appellant's 
entitlement to A&A are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is required.


FINDINGS OF FACT

1. A final December 2003 Board decision denied service 
connection for cause of the veteran's death because the 
evidence of record did not show that the disability that 
caused his death was manifested in service or related to 
service.

2. Evidence received since the December 2003 Board decision 
tends to show that the cause of the veteran's death was 
related to his service, relates to unestablished facts 
necessary to substantiate the claim seeking service 
connection for cause of the veteran's death, and raises a 
reasonable possibility of substantiating the claim.  
3. At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling (for a period of 10 or more years immediately 
preceding death). 


CONCLUSIONS OF LAW

1. Evidence received since the December 2003 Board decision 
is new and material and the claim of service connection for 
cause of the veteran's death may be reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).  

2. The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Inasmuch as the determination below on the claim to reopen 
the appellant's claim for service connection for cause of the 
veteran's death constitutes a full grant of that portion of 
the claim that is being addressed, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice timing and content is harmless.  
Regarding DIC under § 1318, the appellant was advised of VA's 
duties to notify and assist in the development of the claim.  
While she did not receive complete notice prior to the 
initial rating decision, March and April 2006 letters 
provided certain essential notice prior to the readjudication 
of her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  These letters explained the evidence necessary 
to substantiate her claim, the evidence VA was responsible 
for providing and the evidence she was responsible for 
providing.  She has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred in the process.  
While she was not advised of the criteria governing effective 
dates of awards, she is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  Finally, it is not alleged that the notice in this 
case was less than adequate.

Regarding the duty to assist, VA has obtained records of the 
veteran's pertinent medical treatment.  The appellant has not 
identified any additional evidence pertinent to her claims.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.

B.	Factual Background, Legal Criteria, and Analysis

Reopening of the Claim for Service Connection for Cause of 
the Veteran's Death

A December 2003 Board decision denied the appellant's claim 
for service connection for cause of the veteran's death 
finding that his death was not related to an event, injury, 
or disease incurred in service.  The Board denied the 
appellant's motion for reconsideration in June 2004 and the 
Court of Appeals for Veterans Claims (Court) affirmed the 
Board's decision in August 2006.  Accordingly, the December 
2003 decision is final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence of record in December 2003 included the veteran's 
January 1995 death certificate which shows that he died in 
January 1995 at the age of 76, and lists the immediate cause 
of his death as respiratory failure and septicemia with an 
antecedent cause of subdiaphragmatic abscess.  March and 
April 2001 medical certificates explain the veteran's 
treatment immediately prior to his death.

A February 1946 service separation physical examination 
report shows that all body systems were normal, and no 
abnormality of any kind was identified.  

A February 1946 Affidavit for Philippine Army Personnel, 
completed by the veteran, contains no complaints or 
references to any disease.  The veteran did note a left leg 
shrapnel wound from April 1942 and indicated there were no 
permanent disabilities.

Evidence received since December 2003 includes November 2003 
medical certificates from Dr. T. B. L. stating that he began 
treating the veteran in 1960 for complaints of abdominal pain 
and related symptoms.  He also indicates that the veteran's 
"present illness" began while he was in the Army because 
the enemies made him nervous and he was always wondering what 
might happen during the day and night.  The veteran 
complained of having an on and off slight headache, 
dizziness, palpitation, tension, anxiety, insomnia, anorexia, 
clamminess, perspiration, and body weakness during service.  
Dr. T. B. L.'s certificate indicates that he was treated for 
these symptoms shortly before he was released from the 
military and that his symptoms worsened after his discharge 
from the military.  The certificate shows "tentative 
diagnoses" of hyperacidity and hypersecretion, peptic ulcer, 
anemia, essential hypertension, abdominal abscess, abdominal 
carcinoma, nervousness, migraine, impairment of vision and 
hearing, tension, and anxiety.  
The evidence noted above is "new" because it was not 
previously of record.  It is also material because it relates 
to unestablished facts necessary to substantiate the claim: 
Dr. T. B. L.'s medical certificate provides a tentative 
diagnosis of abdominal abscess (an antecedent cause of the 
veteran's death) many years prior to his death, states the 
veteran began complaining of abdominal pains and related 
symptoms during service and that these symptoms continued 
after service.  This opinion appears to be mainly based on 
history provided by the veteran.  However, Dr. T. B. L. 
treated and examined the veteran for many years and had the 
knowledge and skill to reach a medical opinion regarding the 
etiology of his abdominal abscess, which is listed as a cause 
of death.  See Guerriri v. Brown, 4 Vet. App. 467, 470-471 
(1993); see also Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  While the Board is not compelled to accept this 
opinion as competent and credible upon de novo review (when 
it can assess the credibility and weight of all of the 
evidence), it must presume its credibility and competence 
when deciding whether to reopen the case.  Guerriri, 4 Vet. 
App. at 471; Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. 
App. at 513.  Accordingly, the evidence is new and material 
and the claim seeking service connection for cause of the 
veteran's death may be reopened.

DIC under 38 U.S.C.A. § 1318

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service-
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death, or was rated 
as totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war and died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling.  Here, 
the veteran did not have any service-connected disabilities, 
and was not receiving (or entitled to receive) any 
compensation (much less at a total rating level) when he 
died.  Thus, the threshold legal criterion for benefits under 
38 U.S.C.A. § 1318 is not met, and the appellant's claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The appeal to reopen a claim to establish service connection 
for the cause of the veteran's death is granted.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

As noted above, the December 2003 medical certificate from 
Dr. T. B. L. tending to relate the cause of the veteran's 
death to his military service appears to be based on the 
history of symptoms provided by the veteran (during his 
lifetime).  While there are no contrary opinions of record, 
this opinion is inadequate to make a conclusive determination 
regarding the issue of service connection for cause of the 
veteran's death since it is not stated in language of 
sufficient probability (i.e. at least as likely as not) and 
does not appear to be based on a review of the veteran's 
claims file, including the medical certificates regarding the 
treatment he received immediately prior to his death.  
Consequently, a VA opinion is indicated.  

A November 2003 statement by Dr. T.B.L., submitted in support 
of the veteran's claim, refers to evaluations of the veteran 
by Dr. T.B.L. in 1960, 1965, and 1970.  As it notes specific 
findings on those examinations, it suggests that there are 
outstanding contemporaneous records which contain pertinent 
evidence.  There is no indication that the records of Dr. 
T.B.L. were sought.  Development for the records is 
indicated.  [In this regard the appellant is advised that 
where evidence requested in connection with a claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158.]    

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for cause of 
the veteran's death, but was not notified of the criteria for 
establishing effective dates of awards.  Since the case is 
being remanded anyway, the RO will have the opportunity to 
correct the notice deficiency.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the appellant 
notice regarding the effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should secure from Dr. T.B.L. 
complete records of his 
evaluations/treatment of the veteran.  The 
appellant must assist in this matter by 
providing any necessary releases.  

3.  The RO should then forward the 
veteran's claims file to an appropriate 
physician for review and comment regarding 
whether the cause of the veteran's death 
was related to an inservice disease or 
injury.  Specifically, the reviewing 
physician should determine whether it is 
at least as likely as not (a 50% or better 
probability) that any of the causes of the 
veteran's death (respiratory failure, 
septicemia, or subdiaphragmatic abscess) 
was related to a disability incurred 
during service.  The physician should note 
any treatment records received from Dr. T. 
B. L., as well as his reports that the 
veteran began experiencing abdominal pains 
and related symptoms during service and 
his opinion, and medical certificates from 
Dr. N. R. F. regarding the veteran's 
treatment immediately prior to his death.  
The physician must explain the rationale 
for all opinions given (and particularly 
any opinion that conflicts with that 
already of record).

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


